IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-17-00089-CR

MICHAEL TAPIA,
                                                                           Appellant
    v.

THE STATE OF TEXAS,
                                                                           Appellee



                                  From the 19th District Court
                                   McLennan County, Texas
                                   Trial Court No. 2015-74-C1


                                 MEMORANDUM OPINION


         Michael Tapia appeals the trial court's judgment of conviction which was signed

on July 26, 2016. Tapia was required to file a notice of appeal within 30 days of the date

he was sentenced in open court.1 See TEX. R. APP. P. 26.2(a)(1). His notice of appeal filed

here on March 17, 2017 is untimely. We have no jurisdiction of an untimely appeal, and



1Tapia asserts in his notice of appeal that his trial counsel filed a notice of appeal with this Court in August
of 2016. We have no record of a notice of appeal filed on behalf of Tapia.
this appeal must be dismissed. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(no appellate jurisdiction where notice of appeal is untimely).

        Accordingly, this appeal is dismissed.2




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 22, 2017
Do not publish
[CR25]




2
 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court's judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).

Tapia v. State                                                                                         Page 2